DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3-8 and 10-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to made the pedestal having a non-uniform support surface such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2013/0127476 to Marakhtanov in view of United States Patent No. 6108189 to Weldon et al is presented below.
	The Examiner notes that Weldon expressly teaches the plasma environment creates arcing between the substrate and the chuck in the gap, and Marakhtanov teaches that the bias, i.e., the plasma environment also creates arcing but can be controlled by balancing the bias differences therein, such that the combination of the two results in an apparatus that controls arcing through controlling the bias differences, which would implicitly thus reduce arcing not just in the apparatus as a whole, but also specifically in the gap.
	For this reason, the Examiner believes that the teachings of Marakhtanov in view of Weldon remedy the arguments presented on 06/02/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reference electrode of Claims 3, 5, 10, 19, 30 and 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112 – 1st Paragraph, New Matter 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the Applicant has amended the claim 19 to include “a reference electrode.” A text search for “reference” does produce a result in relation to an electrode. However, a text search for “a current path” results in a result that speaks to a grounded electrode (instant application [0038]), which the Examiner notes is not in the Figures. For the purposes of examining based on the merits, the claim will be interpreted as a grounded electrode or any electrode that is connected to the ground.
Claims 20-21 are rejection in part due to their dependency to Claim 19.

Claim Rejections - 35 USC § 112 –2nd Paragraph,  Lack of Antecedence
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the clamping surface" in 16.  There is insufficient antecedent basis for this limitation in the claim. It appears to be a typo and that “the clamping surface” should actually refer to the “support surface” of Claim 16 and for the purposes of examining based on the merits will be interpreted as such.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A Direct Current (DC) bias control system in claims 1 and 16, which is interpreted bias control system 28, which includes a current measurement device 50 and an ESC power supply [0030].
A current measurement device in claims 10 and 19, which is interpreted as structure 50 [0040] and is commonly interpreted any structure that is able to measure current such as an ammeter, as per the arguments presented on 08/17/2020.
A gas dispensing element, as per Claim 1, which is interpreted as the shower head [0006] or equivalents thereof, 14 [0030].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18, 19, 20, 21, 22, 23, 25-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2013/0127476 to Marakhtanov in view of United States Patent No. 6108189 to Weldon et al.
In regards to Claim 16, Marakhtanov teaches a plasma processing apparatus Fig. 1, comprising a plasma chamber 101; a support surface (top of 104, 104a) of a substrate pedestal 104 for supporting a substrate in the plasma chamber; a Direct Current (DC) bias control system (in the form of a vibrating electrode, and sensor circuit 200, 202, [0013] which measures the voltage and thus implicitly the current [0029-0040] and the electrostatic power supply 120 for the chucking electrode within 104 [0024, 0026]), configured to apply a DC bias voltage to the substrate pedestal/electrostatic chuck 104 provided in a processing chamber so that the substrate pedestal is maintained at a voltage that is substantially the same as a plasma DC bias voltage developed by a plasma in the processing chamber [0022-0042, Claims 1-19], and implicitly assumed by the substrate as it is exposed to the plasma  as the plasma DC bias voltage formed on the substrate surface is measured through the circuit 200 [0008-0013, 0031-0037] and then a DC potential/voltage is applied to the vibrating electrode to nullify the substrate charge, [0035-0036], see also Claims 1-19.
Marakhtanov teaches that arcing can occur between the substrate and the processing chamber, between the electrodes, and the processing chamber structures as well as between the substrate and a contact pin (i.e., what the substrate contacts) [0002-0006].
Marakhtanov does not expressly teach that there are one or more gaps between the support surface and the substrate, wherein the substantially the same voltage between the substrate and the support surface mitigating or eliminating arcing across the one or more gaps between the support surface and the substrate.
Weldon teaches a plasma processing tool comprising a chamber 50 with a support surface 170 of a substrate pedestal 100 for supporting a substrate 55 in the chamber, one or more gaps between the support surface and the substrate (in the form of grooves that are formed for gas); an electrostatic chuck Fig. 2-4b; wherein the top surface/support surface of the electrostatic chuck 100 with a plurality of gas flow conduits 150; with grooves 162 that are sized and distributed to hold heat transfer gas such that the substrate is uniformly heated/cooled (Col. 8 lines 43-48, Col. 6 line 30-Col. 12 line 35).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Marakhtanov, to add the grooves of Weldon, which would result in one or more gaps between the support surface and the substrate. One would be motivated to do so for the predictable result of uniformly heating or cooling the substrate. See MPEP 2143 Motivation A.
Furthermore, as Weldon teaches during operation of the chuck 100, the pressure of heat transfer gas below the substrate 55 counteracts and reduces the electrostatic clamping force on the substrate 55 to form spaces or gaps at the interface such that in high density plasma environments, the thin plasma sheath formed above the substrate 55 penetrates into these spaces forming an arc or glow discharge at the back of the substrate 55 which can burn holes in the substrate 55 or chuck 100 and that there Is a need that prevents arcing. (Col. 2 line 39-Col. 3 line 37, Col. 9 lines 1-14). In other words, Weldon teaches that there can be arcing that is formed across the one or more gaps between the support surface and the substrate. Weldon further teaches mechanisms for reducing or suppressing arcing (Col. 11 line 35-Col. 27 line 24). 
Thus, the combined teachings of Marakhtanov in view of Weldon both address undesired arcing in the plasma processing apparatus, with Weldon emphasizing the arcing between the substrate and the support surface. And as Marakhtanov teaches that  creating a substantially same voltage between the substrate and the support surface mitigating or eliminating arcing in the plasma apparatus, applying the teachings to the combined apparatus of Marakhtanov in view of Weldon, would implicitly result in an express functionality of mitigating or eliminating arcing across the one or more gaps between the support surface and the substrate. See MPEP 2143 Motivation A.
Marakhtanov in view of Weldon do not expressly teach that the plasma processing apparatus is a Chemical Vapor Deposition (CVD) tool.
It is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  MPEP § 2111.02. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Marakhtanov is substantially the same as the claimed apparatus, with plasma processing functioning, the apparatus of Marakhtanov would be capable of fulfilling the limitations of the claim and thus be able to performed CVD, there being no structural difference between the apparatus of Marakhtanov and that of the claim.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 18, Marakhtanov teaches the DC bias control system adjusts the DC bias voltage applied to the substrate pedestal as the plasma DC bias voltage developed by the plasma changes and assumed by the substrate in the processing chamber (as the DC bias control system Marakhtanov is an in-situ adjustment mechanism of supplying a DC bias voltage that is the same as the measured plasma DC bias voltage, [0022-0042, Claims 1-19], and as per the rejection of Claim 16 above.
In regards to Claim 19, Marakhtanov teaches the DC bias control system 200, 202 includes a current measurement device (sensor circuit 200) for measuring current on a current path between the plasma 110 and the ground (as shown by the ground line in Fig. 1, 2A, the line implicitly being an electrode as it is connected to the circuit and the ground); a power supply for applying the DC bias voltage to electrode 202 (implicitly provided in Claims 1-19) provided on the substrate pedestal (as 202 is embedded in 104), the DC bias voltage commensurate with the measured current, as they are equal to each other [0022-0042, Claims 1-19], as the plasma DC bias voltage formed on the substrate surface is measured through the circuit 200 [0008-0013, 0031-0037] and then a DC potential/voltage is applied to the vibrating electrode to nullify the substrate charge, [0035-0036].
In regards to Claim 20, Marakhtanov teaches the current path/flow (from the voltage measured/DC potential) includes one or more of the following:(a) the substrate supported by the substrate pedestal (as the plasma DC self-bias is formed on the semiconductor wafer/substrate [0032]); (b) any thin film(s) formed on the substrate (which is implicit in the plasma is formed [0032]; (c) electrodes provided on the substrate pedestal (electrostatic chuck [0033] and 202); (d) a power supply couple to the substrate pedestal; and (e) the substrate pedestal (as the electrostatic chuck is charged by the substrate and measured by 200, [0029-0033].
In regards to Claim 21, Marakhtanov teaches a resistive value is derived from a resistance of one or the following:(a) the substrate; (b) any thin film(s) formed on the substrate; (c) electrodes provided on the substrate pedestal; and (d) a power supply couple to the substrate pedestal, as the current or voltage is formed from said plasma through the substrate and along the electrostatic chuck which all have an implicit resistance as the current is measured along it and detected by the sensor [0022-0042, Claims 1-19].
In regards to Claims 22 and 23, Marakhtanov teaches that substantially the same means a voltage differential of 10.0 volts or less, or 2.0 volts or less, as the potentials are equal, and thus implicitly the voltages are the same and thus the difference is zero between the substrate and support surface [0022-0042, Claims 1-19], as per the rejection of Claim 16 above.
In regards to Claim 25, Marakhtanov teaches a plasma processing apparatus Fig. 1 comprising a substrate pedestal 104 for supporting a substrate 102 on a clamping surface (top of 104) within a processing chamber 101 configured to contain a plasma (as it is a plasma chamber [0024]; and a Direct Current (DC) bias control system (in the form of a DC bias voltage measurement sensor circuit 200 and connected to 202 [0013] which measures the voltage and thus implicitly the current [0029-0040] and the electrostatic power supply 120 [0024, 0026] and implicit DC bias power supply, Claims 1-19), configured to apply a DC bias voltage to the substrate pedestal to maintain a minimal voltage differential between the substrate and the substrate pedestal so as to mitigate arcing between the substrate and the substrate pedestal relative to an otherwise larger voltage differential between the substrate and the substrate pedestal without the application of the DC bias voltage to the substrate pedestal, as the voltages are equal to each other [0008, 0013, 0034, 0035], as the plasma DC bias voltage formed on the substrate surface is measured through the circuit 200 [0008-0013, 0031-0037] and then a DC potential/voltage is applied to the vibrating electrode to nullify the substrate charge, [0035-0036].
Marakhtanov teaches that arcing can occur between the substrate and the processing chamber, between the electrodes, and the processing chamber structures as well as between the substrate and a contact pin (i.e., what the substrate contacts) [0002-0006].
Marakhtanov does not expressly teach that the clamping surface is a non-flat clamping surface, there are one or more gaps between the non-flat clamping surface and the substrate, wherein the substantially the same voltage between the substrate and the support surface mitigating or eliminating arcing across the one or more gaps between the support surface and the substrate.
Weldon teaches a plasma processing tool comprising a chamber 50 with a support surface 170 of a substrate pedestal 100 for supporting a substrate 55 in the chamber, one or more gaps between the support surface and the substrate (in the form of grooves that are formed for gas); an electrostatic chuck Fig. 2-4b; wherein the top surface/support surface of the electrostatic chuck 100 with a plurality of gas flow conduits 150; with grooves 162 that are sized and distributed to hold heat transfer gas such that the substrate is uniformly heated/cooled (Col. 8 lines 43-48, Col. 6 line 30-Col. 12 line 35).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Marakhtanov, to add the grooves of Weldon, which would result in one or more gaps between the support surface and the substrate. One would be motivated to do so for the predictable result of uniformly heating or cooling the substrate. See MPEP 2143 Motivation A.
Furthermore, as Weldon teaches during operation of the chuck 100, the pressure of heat transfer gas below the substrate 55 counteracts and reduces the electrostatic clamping force on the substrate 55 to form spaces or gaps at the interface such that in high density plasma environments, the thin plasma sheath formed above the substrate 55 penetrates into these spaces forming an arc or glow discharge at the back of the substrate 55 which can burn holes in the substrate 55 or chuck 100 and that there Is a need that prevents arcing. (Col. 2 line 39-Col. 3 line 37, Col. 9 lines 1-14). In other words, Weldon teaches that there can be arcing that is formed across the one or more gaps between the support surface and the substrate. Weldon further teaches mechanisms for reducing or suppressing arcing (Col. 11 line 35-Col. 27 line 24). 
Thus, the combined teachings of Marakhtanov in view of Weldon both address undesired arcing in the plasma processing apparatus, with Weldon emphasizing the arcing between the substrate and the support surface. And as Marakhtanov teaches that  creating a substantially same voltage between the substrate and the support surface mitigating or eliminating arcing in the plasma apparatus, applying the teachings to the combined apparatus of Marakhtanov in view of Weldon, would implicitly result in an express functionality of mitigating or eliminating arcing across the one or more gaps between the support surface and the substrate. See MPEP 2143 Motivation A.
Marakhtanov in view of Weldon do not expressly teach that the plasma processing apparatus is a Chemical Vapor Deposition (CVD) tool.
It is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  MPEP § 2111.02. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Marakhtanov in view of Weldon is substantially the same as the claimed apparatus, with plasma processing functioning, the apparatus of Marakhtanov in view of Weldon would be capable of fulfilling the limitations of the claim and thus be able to performed CVD, there being no structural difference between the apparatus of Marakhtanov in view of Weldon and that of the claim.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 26, Marakhtanov teaches the substrate assumes a surface voltage/voltage  that is substantially the same as a plasma DC bias voltage developed adjacent the processing surface and thus also the substrate [0034] and the DC bias control system is further configured to apply the DC bias voltage to the substrate pedestal so as to maintain the minimal voltage differential between the substrate and a non-flat clamping surface of the substrate pedestal, as the potentials/voltage measured and supplied are equal, and thus implicitly the voltages are the same [0008, 0013, 0022-0042, Claims 1-19].
In regards to Claim 27, Marakhtanov teaches the plasma develops a plasma DC bias voltage that may vary during processing of the substrate in the processing chamber (DC self-bias voltage, [0032-0034]) and the DC bias control system 200, 202, 120 is further configured to adjust the DC bias voltage to maintain the minimum voltage differential as the plasma DC bias voltage of the plasma varies [0008, 0013, 0022-0042, Claims 1-19].   
In regards to Claim 28, Marakhtanov teaches at least one electrode (202 vibrating electrode and 104, electrode of the electrostatic chuck, Fig. 2) embedded in the substrate pedestal and the DC bias voltage is applied to the at least one electrode (as one of the electrodes is 202 to which the DC bias voltage, or second DC potential applied is the same [0024, 0033, 0008, 0013, 0022-0042, Claims 1-19]).
In regards to Claim 29, Marakhtanov teaches at least one electrode is further configured to:(a) act to clamp the substrate to the non-flat clamping surface of the substrate pedestal (as it is an electrostatic chuck [0024]); (b) provide RF energy into the processing chamber (as it has RF signal sources [0024] or DC bias sources [0026]); and (c) both (a) and (b), as per the rejection of Claim 1 above (as the chucking electrode chucks and the addition of the electrode of 202 supplies the DC bias power supply).
In regards to Claim 30, Marakhtanov teaches the DC bias control system adjusts the DC bias voltage applied to the substrate pedestal by: measuring current along a current path between the plasma and a grounding electrode (as shown by the ground line in Fig. 1, 2A, the line implicitly being an electrode as it is connected to the circuit and the ground); and adjusting the DC bias voltage applied to the substrate pedestal so that the measured current is maintained at zero or at a constant predetermined value (as they measured current/voltage is the same as the supplied current/voltage, [0022-0042, 0008, 0013], such that the DC bias voltage is commensurate with the measured current, as the plasma DC bias voltage formed on the substrate surface is measured through the circuit 200 [0008-0013, 0031-0037] and then a DC potential/voltage is applied to the vibrating electrode to nullify the substrate charge, [0035-0036].
In regards to Claim 31, Marakhtanov teaches the current path/flow (from the voltage measured/DC potential) between the plasma and the reference electrode includes one or more of the following:(a) the substrate supported by the substrate pedestal (as the plasma DC self-bias is formed on the semiconductor wafer/substrate [0032]); (b) any thin film(s) formed on the substrate (which is implicit in the plasma is formed [0032]; (c) electrodes provided on the substrate pedestal (electrostatic chuck [0033]); (d) a power supply couple to the substrate pedestal; and (e) the substrate pedestal (as the electrostatic chuck is charged by the substrate and measured by 200, [0029-0033].
In regards to Claim 32, Marakhtanov teaches a resistive value between plasma and the electrode is derived from a resistance of one or the following:(a) the substrate; (b) any thin film(s) formed on the substrate; (c) electrodes provided on the substrate pedestal; and (d) a power supply couple to the substrate pedestal, as the current or voltage is formed from said plasma through the substrate and along the electrostatic chuck which all have an implicit resistance as the current is measured along it and detected by the sensor circuit [0022-0042, Claims 1-19].
In regards to Claim 33, Marakhtanov teaches the minimal voltage differential between the substrate and the non-flat clamping surface of the substrate pedestal is substantially zero volts (as the voltage/DC potential is equal to nullify the measured self-bias DC voltage, [0008, 0013, 0022-0042, Claims 1-19].  
In regards to Claims 34 and 35, Marakhtanov teaches that substantially the same means the DC bias voltage developed by the plasma and the non-flat clamping surface of the substrate pedestal have a voltage differential of 10.0 volts or less, or 2.0 volts or less, as the potentials are equal, and thus implicitly the voltages are the same [0022-0042, Claims 1-19].
In regards to Claim 36, Marakhtanov teaches a plasma processing apparatus Fig. 1, comprising 16/057,3837LAM1P610/9223-1USa substrate pedestal 104 for supporting a substrate 102 within a processing chamber 101 configured to contain a plasma [0024], the substrate assuming a first DC bias voltage during exposure to the plasma within the processing chamber [0032]; and a Direct Current (DC) bias control system 200, 202, 120 configured to apply a second DC bias voltage to the substrate pedestal to maintain a minimal voltage differential between the substrate and the substrate pedestal so as to mitigate arcing [0005] between the substrate and the substrate pedestal relative to an otherwise larger voltage differential between the substrate and the substrate pedestal without the application of the second DC bias voltage to the substrate pedestal [0008-0042, Claims 1-19], as the plasma DC bias voltage formed on the substrate surface is measured through the circuit 200 [0008-0013, 0031-0037] and then a DC potential/voltage is applied to the vibrating electrode to nullify the substrate charge [0035-0036],
Marakhtanov teaches that arcing can occur between the substrate and the processing chamber, between the electrodes, and the processing chamber structures as well as between the substrate and a contact pin (i.e., what the substrate contacts) [0002-0006].
Marakhtanov does not expressly teach that there are one or more gaps between the support surface and the substrate or that the surface is a non-flat surface, wherein the substantially the same voltage between the substrate and the support surface mitigating or eliminating arcing across the one or more gaps between the support surface and the substrate.
Weldon teaches a plasma processing tool comprising a chamber 50 with a support surface 170 of a substrate pedestal 100 for supporting a substrate 55 in the chamber, one or more gaps between the support surface and the substrate (in the form of grooves that are formed for gas); an electrostatic chuck Fig. 2-4b; wherein the top surface/support surface of the electrostatic chuck 100 with a plurality of gas flow conduits 150; with grooves 162 that are sized and distributed to hold heat transfer gas such that the substrate is uniformly heated/cooled (Col. 8 lines 43-48, Col. 6 line 30-Col. 12 line 35).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Marakhtanov, to add the grooves of Weldon, which would result in one or more gaps between the support surface and the substrate. One would be motivated to do so for the predictable result of uniformly heating or cooling the substrate. See MPEP 2143 Motivation A.
Furthermore, as Weldon teaches during operation of the chuck 100, the pressure of heat transfer gas below the substrate 55 counteracts and reduces the electrostatic clamping force on the substrate 55 to form spaces or gaps at the interface such that in high density plasma environments, the thin plasma sheath formed above the substrate 55 penetrates into these spaces forming an arc or glow discharge at the back of the substrate 55 which can burn holes in the substrate 55 or chuck 100 and that there Is a need that prevents arcing. (Col. 2 line 39-Col. 3 line 37, Col. 9 lines 1-14). In other words, Weldon teaches that there can be arcing that is formed across the one or more gaps between the support surface and the substrate. Weldon further teaches mechanisms for reducing or suppressing arcing (Col. 11 line 35-Col. 27 line 24). 
Thus, the combined teachings of Marakhtanov in view of Weldon both address undesired arcing in the plasma processing apparatus, with Weldon emphasizing the arcing between the substrate and the support surface. And as Marakhtanov teaches that  creating a substantially same voltage between the substrate and the support surface mitigating or eliminating arcing in the plasma apparatus, applying the teachings to the combined apparatus of Marakhtanov in view of Weldon, would implicitly result in an express functionality of mitigating or eliminating arcing across the one or more gaps between the support surface and the substrate. See MPEP 2143 Motivation A.
Marakhtanov in view of Weldon do not expressly teach that the plasma processing apparatus is a Chemical Vapor Deposition (CVD) tool.
It is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  MPEP § 2111.02. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Marakhtanov in view of Weldon is substantially the same as the claimed apparatus, with plasma processing functioning the apparatus of Marakhtanov in view of Weldon would be capable of fulfilling the limitations of the claim and thus be able to performed CVD, there being no structural difference between the apparatus of Marakhtanov in view of Weldon and that of the claim.
The resulting apparatus fulfills the limitations of the claim. 
 In regards to Claim 37, Marakhtanov teaches the first DC bias voltage assumed by the substrate is substantially the same as a plasma DC bias voltage developed by the plasma adjacent the substrate [as DC self-bias voltage is formed by the plasma on the surface of the substrate, 0032].  
In regards to Claim 38, Marakhtanov teaches as the plasma DC bias voltage and the first DC bias voltage assumed by the substrate vary, the DC bias control system is further configured to adjust the second DC bias voltage applied to the substrate pedestal so as to maintain the minimum voltage differential between the substrate and the substrate pedestal, as it measures and adjusts the power in-situ, i.e., the first DC bias voltage assumed by the substrate varies due to changes of the plasma DC bias voltage [0008-0013, 0022-0042].
In regards to Claim 39, Marakhtanov teaches at least one electrode 202 embedded in the substrate pedestal 104 and the second DC bias voltage is applied to the at least one electrode [0022-0042, Claims 1-19].  
In regards to Claim 40, Marakhtanov teaches at least one electrode is further configured to:(a) act to clamp the substrate to the substrate pedestal (as it is an electrostatic chuck in 104); (b) provide RF energy into the processing chamber (as it is connected to RF power 120; and (c) both (a) and (b) [0022-0042], as the electrodes include the chuck and the vibrating electrode.
In regards to Claim 41, Marakhtanov teaches the DC bias control system 200, 202, 120 adjusts the second DC bias voltage applied to the substrate pedestal by: measuring current along a current path between the plasma and an electrode through the sensor circuit connected to 202 [0008, 0013]; and adjusting the second DC bias voltage applied to the substrate pedestal so that the measured current is maintained at zero or at a constant predetermined value [0022-0042, Claims 1-19], as the plasma DC bias voltage formed on the substrate surface is measured through the circuit 200 [0008-0013, 0031-0037] and then a DC potential/voltage is applied to the vibrating electrode to nullify the substrate charge, thus resulting in a zero current [0035-0036].
In regards to Claim 42, Marakhtanov teaches the minimal voltage differential between the substrate and the substrate pedestal is one of the following: 16/057,3838LAMTP610/9223-1USsubstantially zero volts; 2.0 volts or less; or 10.0 volts or less, as they are equal to each other [0022-0042, Claims 1-19].


Claims 1, 24, 3-6, 8, 10, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0127476 to Marakhtanov in view of United States Patent No. 6108189 to Weldon et al and in further view of United States Patent Application No. 2007/0215282 to Itabashi et al.
In regards to Claim 1, Marakhtanov teaches a plasma processing apparatus Fig. 1, comprising a processing chamber 101; a substrate pedestal (104, an electrostatic chuck) for supporting a substrate 102 within the processing chamber; a gas dispensing element 140 positioned within the processing chamber, the gas dispensing element configured to dispense gas that is turned into a plasma within the processing chamber in response to a Radio Frequency (RF) potential [0024-0032], the plasma developing a plasma DC bias voltage (Vbias, [0032]); and a Direct Current (DC) bias control system (in the form of a vibrating electrode and sensor circuit 200, 202, 120 which measures the voltage and thus implicitly the current [0008, 0013 0029-0040] and the electrostatic power supply 120 [0024, 0026]) configured to apply a DC bias voltage to the substrate pedestal so as to maintain the substrate pedestal at substantially the same voltage as the plasma DC bias voltage developed by the plasma and assumed by the substrate, as implicit in the development of self-bias, in the processing chambers [0022-0042, Claims 1-19], as the plasma DC bias voltage formed on the substrate surface is measured through the circuit 200 [0008-0013, 0031-0037] and then a DC potential/voltage is applied to the vibrating electrode to nullify the substrate charge, [0035-0036].
Marakhtanov teaches that arcing can occur between the substrate and the processing chamber, between the electrodes, and the processing chamber structures as well as between the substrate and a contact pin (i.e., what the substrate contacts) [0002-0006].
Marakhtanov does not expressly teach that there are one or more gaps between the support surface and the substrate or that the surface is a non-flat surface, wherein the substantially the same voltage between the substrate and the support surface mitigating or eliminating arcing across the one or more gaps between the support surface and the substrate.
Weldon teaches a plasma processing tool comprising a chamber 50 with a support surface 170 of a substrate pedestal 100 for supporting a substrate 55 in the chamber, one or more gaps between the support surface and the substrate (in the form of grooves that are formed for gas); an electrostatic chuck Fig. 2-4b; wherein the top surface/support surface of the electrostatic chuck 100 with a plurality of gas flow conduits 150; with grooves 162 that are sized and distributed to hold heat transfer gas such that the substrate is uniformly heated/cooled (Col. 8 lines 43-48, Col. 6 line 30-Col. 12 line 35).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Marakhtanov, to add the grooves of Weldon, which would result in one or more gaps between the support surface and the substrate. One would be motivated to do so for the predictable result of uniformly heating or cooling the substrate. See MPEP 2143 Motivation A.
Furthermore, as Weldon teaches during operation of the chuck 100, the pressure of heat transfer gas below the substrate 55 counteracts and reduces the electrostatic clamping force on the substrate 55 to form spaces or gaps at the interface such that in high density plasma environments, the thin plasma sheath formed above the substrate 55 penetrates into these spaces forming an arc or glow discharge at the back of the substrate 55 which can burn holes in the substrate 55 or chuck 100 and that there Is a need that prevents arcing. (Col. 2 line 39-Col. 3 line 37, Col. 9 lines 1-14). In other words, Weldon teaches that there can be arcing that is formed across the one or more gaps between the support surface and the substrate. Weldon further teaches mechanisms for reducing or suppressing arcing (Col. 11 line 35-Col. 27 line 24). 
Thus, the combined teachings of Marakhtanov in view of Weldon both address undesired arcing in the plasma processing apparatus, with Weldon emphasizing the arcing between the substrate and the support surface. And as Marakhtanov teaches that  creating a substantially same voltage between the substrate and the support surface mitigating or eliminating arcing in the plasma apparatus, applying the teachings to the combined apparatus of Marakhtanov in view of Weldon, would implicitly result in an express functionality of mitigating or eliminating arcing across the one or more gaps between the support surface and the substrate. See MPEP 2143 Motivation A.
	Marakhtanov in view of Weldon not expressly teach the gas dispensing element is a showerhead.
Itabashi teaches a plasma processing apparatus Fig. 1 where the gas dispensing element 3 is a gas injection plate, i.e., a showerhead equivalent [0034-0040].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Marakhtanov in view of Weldon with the showerhead teachings of Itabashi. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. The resulting apparatus would have the predictable result of having a showerhead as the mechanism for dispensing gas in the plasma processing apparatus. See MPEP 2143, Motivations B.
Marakhtanov in view of Weldon and Itabashi do not expressly teach that the plasma processing apparatus is a Chemical Vapor Deposition (CVD) tool.
It is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  MPEP § 2111.02. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Marakhtanov in view of Weldon and Itabashi is substantially the same as the claimed apparatus, with plasma processing functioning, the apparatus of Marakhtanov in view of Weldon and Itabashi would be capable of fulfilling the limitations of the claim and thus be able to performed CVD, there being no structural difference between the apparatus of Marakhtanov in view of Weldon and Itabashi and that of the claim.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 24, Marakhtanov teaches the DC bias control system is further configured to adjust the DC bias voltage applied to the substrate pedestal as the plasma DC bias voltage developed by the plasma changes, as it is in-situ measurement [0035-0036].
In regards to Claim 3, Marakhtanov teaches the DC bias control system adjusts the DC bias voltage applied to the substrate pedestal by: measuring current along a current path between the plasma and a reference electrode (as it measures the self-bias DC voltage on the semiconductor wafer, Claims 1-19; the reference electrode as shown by the ground line in Fig. 1, 2A, the line implicitly being an electrode as it is connected to the circuit and the ground); and adjusting the DC bias voltage applied to the substrate pedestal through applying a second DC potential to 202 to nullify the measured voltage, so that the measured current is maintained at zero or at a constant predetermined value, as the DC voltages are the same, see Claims 1-19. 
In regards to Claim 4, Marakhtanov teaches the DC bias control system is further configured to use the measured current as a set point at initiation of processing of the substrate and to adjust the DC bias voltage applied to the substrate pedestal during subsequent processing of the substrate or subsequent substrate(s) as needed so that the measured current is maintained at zero or the constant predetermined value, as this is an in-situ measurement that is dependent on the generation of plasma to create the DC self-bias voltage [0022-0042, Claims 1-19].
In regards to Claim 5, Marakhtanov teaches the current path (from the voltage measured/DC potential) between the plasma and the reference electrode includes one or more of the following:(a) the substrate supported by the substrate pedestal (as the plasma DC self-bias is formed on the semiconductor wafer/substrate [0032]); (b) any thin film(s) formed on the substrate (which is implicit in the plasma is formed [0032]; (c) electrodes provided on the substrate pedestal (electrostatic chuck [0033]); (d) a power supply couple to the substrate pedestal; and (e) the substrate pedestal (as the electrostatic chuck is charged by the substrate and measured by 200 [0029-0033].
In regards to Claim 6, Marakhtanov teaches a resistive value along the current path is derived from one or more of the following:(a) the substrate; (b) any thin film(s) formed on the substrate; (c) electrodes provided on the substrate pedestal; and (d) a power supply coupled to the substrate pedestal, as the current or voltage is formed from said plasma through the substrate and detected by the sensor [0022-0042, Claims 1-19].
In regards to Claim 8, Marakhtanov teaches the substrate pedestal includes an RF electrode for providing the RF potential in the processing chamber (as the electrostatic chuck of 104 is connected to the RF power source, [0024].  
In regards to Claim 10, Marakhtanov teaches  the DC bias control system includes: a current measurement 200, 202 device for measuring current on a  current path between the plasma and a reference electrode (as it measures the self-bias DC voltage on the semiconductor wafer, Claims 1-19; the reference electrode as shown by the ground line in Fig. 1, 2A, the line implicitly being an electrode as it is connected to the circuit and the ground); and a controlled power supply 120 (implicit from [0026] and Claims 1-19), responsive to the current measurement device (sensor circuit, [0008-0013]), for generating the DC bias voltage applied the substrate pedestal (Claims 1-19), wherein the DC bias voltage applied to the substrate pedestal is commensurate with the current measured on the current path between the plasma and the reference electrode, as it measures the DC self-bias voltage and applies it back [0022-0042, Claims 1-19].
In regards to Claims 14 and 15, Marakhtanov teaches that substantially the same means the DC bias voltage developed by the plasma and the substrate pedestal have a voltage differential of 10.0 volts or less, or 2.0 volts or less, as the potentials are equal, and thus implicitly the voltages are the same [0022-0042, Claims 1-19].

 Claims 7, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0127476 to Marakhtanov in view of United States Patent No. 6108189 to Weldon et al and United States Patent Application No. 2007/0215282 to Itabashi et al, as applied to Claim 1 above, and in further view of United States Patent No. 5933314 to Lambson et al.
The teachings of Marakhtanov in view of Weldon and Itabashi are relied upon as set forth in the above 103 rejection above.
In regards to Claims 7, 11 and 17, Marakhtanov teaches that the substrate pedestal 104 includes Electrostatic Clamp (ESC) electrodes for clamping a substrate to the substrate pedestal and the DC bias voltage is applied to the ESC electrodes [0024-0026, DC bias voltage 120 applied [0026].
Marakhtanov in view of Weldon and Itabashi do not expressly teach the electrodes are first and second electrodes maintained at opposing clamping potentials/opposing polarity, wherein the opposing clamping potentials are each adjusted by the DC bias voltage applied to the substrate pedestal or that the first and second electrodes provided on the clamping surface of the substrate pedestal are positive and negative electrodes used for electro-statically clamping the substrate to the substrate pedestal.  
Lambson teaches a substrate pedestal (114, 116 Fig. 1) that includes an electrostatic chuck 414 Fig. 4 for clamping a substrate 416 to the substrate pedestal through the electrostatic chuck 414, the electrostatic comprising two electrodes 418, 420 that are powered by a DC power supply 406, 408, 510 that keeps the electrodes are maintained at opposing (positive/negative polarities) clamping potentials/electrodes of opposing polarity for clamping a substrate to the substrate pedestal and the DC bias voltage is applied to the ESC electrodes, wherein the opposing clamping potentials are adjusted by the same or substantially the same DC bias voltage as developed by the plasma in the processing chamber (as they are within the same electrostatic chuck) or that wherein the first and second electrodes provided on the substrate pedestal are positive and negative electrodes used for electro-statically clamping the substrate to the substrate pedestal (Col. 6 line 21-Col. 10 line 3). Lambson further teaches that by compensating for the voltage differences thus reducing or eliminating any current flow from the substrate to the plasma, thus preventing arcing (Col. 10 lines 4-25).
It would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Marakhtanov in view of in view of Weldon and Itabashi with the electrostatic electrodes of Lambson. One would be motivated to do so to prevent arcing. See MPEP 2143, Motivations A. Furthermore, it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, to make the substitution of the generic electrostatic chuck of Marakhtanov in view of Weldon and Itabashi with the electrostatic chuck of Lambson.
The resulting apparatus fulfills the limitations of the claims.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0127476 to Marakhtanov in view of United States Patent No. 6108189 to Weldon et al and United States Patent Application No. 2007/0215282 to Itabashi et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2010/0193132 to Wi et al.
The teachings of Marakhtanov in view of Weldon and Itabashi are relied upon as set forth in the above 103 rejection above.
In regards to Claims 12 and 13, Marakhtanov in view of Weldon and Itabashi do not expressly teach the processing chamber further includes two or more substrate pedestals or the DC bias control system is further arranged to maintain the two or more substrate pedestals at the same or substantially the same DC bias voltage as the plasma in the processing chamber.  
Wi teaches a processing apparatus in Fig. 1-8 which has in one chamber 100 with two pedestals 170 therein (Fig. 8) [0067-0100]. Wi further teaches that the electric potential and the plasma are generated uniformly therein to improve reproducibility of processing workpieces and yield [0011], such that the two or more substrate pedestals are at the same or substantially same potential.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Marakhtanov in view of Weldon and Itabashi with a double substrate pedestal in the chamber that is kept at the same or uniform electric potential, as per the teachings of Wi. One would be motivated to do so to improve reproducibility of processing workpieces and yield. See MPEP 2143, Motivations A-E.
The resulting apparatus would combine the DC bias control system with the two or more substrate pedestals with substantially the same DC bias voltage as the plasma in the processing chamber as Marakhtanov in view of Weldon and Itabashi, as Marakhtanov teaches maintaining the same DC bias voltage and Wi teaches uniform plasma and electric potentials, thus fulfilling the limitations in the claims.
 The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2009/0002913 to Naim which further teaches arcing in the gap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716